Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/978087, filed on 02/26/2020. Claims 1-16 and 20-23 are currently pending and have been examined.

Claim Objections
Claim 16 is objected to because of the following informalities:  The word “optionally” in the last line of the claim seems to be unintended.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-8, 13, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Nakasuka (EP 1559649 A1).

Regarding Claim 1, Nakasuka teaches a spacecraft comprising: a plurality of sub-systems for controlling operations of the spacecraft (“A power supply panel 5, a first attitude control panel 6 and a second CPU panel 7 are coupled in this order to the other end of the first CPU panel 4 such that they are flush with each other. An image sensor memory panel 8 is coupled to the other end of the second CPU panel 7 at right angles” Par. [0020] lines 1-3); and 
a deployable spacecraft body comprising a plurality of panels (Figs 1-2 elements 2-10) and a plurality of hinges each connecting adjacent ones of the plurality of panels (Fig. 1 element 21a), the hinges being arranged to permit the plurality of panels to be folded into a stowed configuration (Fig. 1) and unfolded into a deployed configuration (Fig. 2), 
wherein the plurality of sub-systems are fixed to and supported by one or more of the plurality of panels (“A power supply panel 5, a first attitude control panel 6 and a second CPU panel 7 are coupled in this order to the other end of the first CPU panel 4 such that they are flush with each other. An image sensor memory panel 8 is coupled to the other end of the second CPU panel 7 at right angles” Par. [0020] lines 1-3).

Regarding Claim 2, Nakasuka teaches the limitations set forth in Claim 1 and further discloses one or more of the plurality of hinges are configured to store elastic energy in the stowed configuration for automatically deploying the spacecraft body (“The hinge mechanism 21a is energized by an energizing spring or the like in which direction the panels are coupled to each other” Par. [0024] lines 2-3). 

Regarding Claim 5, Nakasuka teaches the limitations set forth in Claim 1 and further discloses the plurality of hinges are configured to lock the spacecraft body into the deployed configuration after deployment from the stowed configuration (“a latch mechanism 21b is provided on the side plate 18 opposed to the hinge mechanism 21a. When the panels are unfolded, the unfolding conditions are held by the latch mechanism 21b” Par [0024] lines 5-6).

Regarding Claim 6, Nakasuka teaches the limitations set forth in Claim 1 and further discloses the plurality of panels and the hinges are integrally formed from a composite material, and the plurality of panels are configured to have a higher stiffness than the plurality of hinges (“A panel main body 11, which is formed of light-metal materials or light and high-strength composite materials such as CFRP, is shaped like an octagon that is obtained by cutting four corners of a square in plan into triangular corner panels 12.” Par [0022] lines 2-4).

Regarding Claim 7, Nakasuka teaches the limitations set forth in Claim 1 and further discloses a plurality of flexible electrical interconnects arranged to electrically connect ones of the plurality of sub-systems fixed to different ones of the plurality of panels (“The corner panels 12 include a power supply connector 30 and a flexible cord 31. The panels are electrically connected to each other through the power supply connector 30 and flexible cord 31 of the corner panels 12. The power generated from solar cells of each panel is used in the device in the panel and for charging the battery in the panel. Excess power is supplied to another panel that is short of power by the electrical connection” Par [0030] lines 1-4).

Regarding Claim 8, Nakasuka teaches the limitations set forth in Claim 7 and further discloses the plurality of panels and the plurality of hinges are integrally formed from a composite material, and the plurality of panels are configured to have a higher stiffness than the plurality of hinges, and wherein the plurality of flexible electrical interconnects are embedded in the composite material of the plurality of hinges (“A panel main body 11, which is formed of light-metal materials or light and high-strength composite materials such as CFRP, is shaped like an octagon that is obtained by cutting four corners of a square in plan into triangular corner panels 12.” Par [0022] lines 2-4).

Regarding Claim 13, Nakasuka teaches the limitations set forth in Claim 1 and further discloses a non-directly driven antenna mounted on a surface of one or more of the plurality of panels (“The panel main body 11 includes a controller 25, a LAN card 26, a wireless LAN antenna 27 and a functional element 28” Par [0026] lines 1-2).

Regarding Claim 16, Nakasuka teaches the limitations set forth in Claim 1 and further discloses one or more of the plurality of panels are configured to electrically shield respective ones of the plurality of sub-systems fixed thereto, optionally wherein the plurality of hinges are arranged to connect each one of the plurality of panels to two adjacent ones of the plurality of panels, optionally wherein the plurality of hinges are arranged to connect the plurality of panels so as to form a chain of panels connected in a loop, optionally wherein in the deployed configuration each one of the plurality of panels is configured to abut an adjacent one of the plurality of panels, such that the spacecraft body forms a structure with a continuous surface in the deployed configuration (Continuous surface shown in Fig. 2).

Regarding Claim 20, Nakasuka teaches the limitations set forth in Claim 1 and further discloses a supporting structure of the spacecraft consists or substantially consists of the deployable spacecraft body (Fig. 11 element 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasuka (EP 1559649 A1) in view of Simpson et al. (EP 0888967 A1).

Regarding Claim 3, Nakasuka teaches the limitations set forth in Claim 1 
Nakasuka fails to explicitly teach a powered deployment mechanism for controlled deployment of the spacecraft body.
	However, Simpson teaches a powered deployment mechanism for controlled deployment of the spacecraft body (“A motor, such as a spring motor or electric motor (not shown) is provided at the base of the platform, to unfold the two halves 6, 7”, Col. 5 lines 7-9).
	Nakasuka and Simpson are considered analogous to the claimed invention as they are in the same field of deploying folded spacecraft. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deployment method of Nakasuka with the electric motor deployment. Doing so would allow for more control when unfolding the panels. 

Regarding Claim 4, Nakasuka and Simpson teach the limitations set forth in Claim 3.
	Simpson further discloses the powered deployment mechanism is controllable to partially or fully re-stow the deployable spacecraft body while the spacecraft is in space (“A motor, such as a spring motor or electric motor (not shown) is provided at the base of the platform, to unfold the two halves 6, 7”, Col. 5 lines 7-9).
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electric motor deployment of Simpson to function in the reversed fashion as a refolding motor to accommodate mission specifications and needs. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakasuka (EP 1559649 A1) in view of Martin (US 8525729 B1).

Regarding Claim 12, Nakasuka teaches the limitations set forth in Claim 1.
	Nakasuka fails to teach a radio frequency RF patch mounted on a surface of one of the plurality of panels; and a driving circuit for providing electrical power to drive the RF patch, wherein the driving circuit is housed within said one of the plurality of panels.
	However, Martin teaches a radio frequency RF patch mounted on a surface of one of the plurality of panels; and a driving circuit for providing electrical power to drive the RF patch, wherein the driving circuit is housed within said one of the plurality of panels (“In one aspect of the disclosure, an antenna tile may comprise one or more antenna patch elements, a circuit board, and a support structure. The one or more antenna patch elements may radiate radio frequency (RF) signals, and each of the one or more antenna patch elements may comprise a conductive layer. The circuit board may be disposed between the one or more antenna patch elements and the support structure” Col. 1 lines 42-48).
	Nakasuka and Martin are considered to be analogous to the claimed invention as they are in the same field of electronics on spacecraft panels. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used the RF patch disclosed by Martin as it would “result in significant improvements in antenna performance, assembly cost and time, and mass of the antenna tile” Col. 1 lines 39-41. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakasuka (EP 1559649 A1) in view of Sabbadini et al. (WO 2015090351 A1).

Regarding Claim 14, Nakasuka teaches the limitations set forth in Claim 13.
	Nakasuka fails to teach the non-directly driven antenna is a holographic surface antenna or a meta-material antenna comprising: a plurality of antenna segments mounted on adjacent ones of the plurality of panels; and an antenna feed connected to feed point on one of the plurality of antenna segments.
	However, Sabbadini teaches the non-directly driven antenna is a holographic surface antenna or a meta-material antenna comprising: a plurality of antenna segments mounted on adjacent ones of the plurality of panels; and an antenna feed connected to feed point on one of the plurality of antenna segments (“the present invention relates to designing a surface pattern for a modulated metasurface antenna, i.e. to designing a surface pattern for an impedance surface which, if provided on said impedance surface, results in a position-dependent target impedance of said impedance surface, and the impedance surface having the position-dependent target impedance radiates a desired electromagnetic field radiation in reaction to being irradiated by given electromagnetic field radiation” Page 1 lines 7-13).
	Nakasuka and Sabbadini are considered analogous to the claimed invention as they are in the same field of spacecraft antenna designs. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used a modular antenna system as disclosed by Sabbadini. Doing so would allow for a higher antenna efficiency while maintaining foldability of the spacecraft panels. 
 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakasuka (EP 1559649 A1) in view of Cook et al. (JP 2015168422 A).

Regarding Claim 15, Nakasuka teaches the limitations set forth in Claim 13.
	Nakasuka fails to teach the non-directly driven antenna is a reflect array antenna comprising: a reflective surface mounted on one or more of the plurality of panels; and an antenna feed arranged to illuminate the reflective surface when the plurality of panels are in the deployed configuration.
	However, Cook teaches the non-directly driven antenna is a reflect array antenna comprising: a reflective surface mounted on one or more of the plurality of panels; and an antenna feed arranged to illuminate the reflective surface when the plurality of panels are in the deployed configuration (“As shown, the series of panels 2302 is a series of antenna reflector panels 2303. A series of antenna reflector panels 2303 includes a panel 2306, a panel 2308, a panel 2310, and a panel 2312. Panel 2306, panel 2308, panel 2310, and panel 2312 are reflective array antennas in this illustrative example” PE2E English translation).
	Nakasuka and Cook are considered analogous to the claimed invention as they are in the same field of spacecraft antenna. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the antenna system of Nakasuka with the reflective array antenna of Cook. Doing so would allow the series of antenna reflector panels to reflect radio waves in a certain direction depending on mission specifications. 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakasuka (EP 1559649 A1) in view of Murphy et al. (US 8888050 B1).

Regarding Claim 21, Nakasuka teaches a plurality of spacecraft according to claim 1 in the stowed configuration (Fig. 11).
	Nakasuka fails to teach a plurality of interfaces for transmitting power and telemetry data from each spacecraft to a payload monitoring unit of a launch vehicle for launching the plurality of spacecraft.
	However, Murphy teaches a plurality of interfaces for transmitting power and telemetry data from each spacecraft to a payload monitoring unit of a launch vehicle for launching the plurality of spacecraft (“A Multiple Interface Payload Subsystem (MIPS) is couples to a single consistent launch vehicle interface to receive power, communicate commands and data, and receive a single deployment signal” Col. 2 lines 14-17).
	Nakasuka and Murphy are considered analogous to the claimed invention as they are in the same field of launch vehicle payload integration. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spacecraft of Nakasuka with the launch vehicle interfaces as disclosed by Murphy. It is known in the art to have connections between launch vehicles and payloads before deployment. 




Regarding Claim 22, Nakasuka and Murphy teach the limitations set forth in Claim 21.
	Murphy further discloses a payload monitoring unit arranged to deliver power to, and receive the telemetry data from, the plurality of stowed spacecraft via the plurality of interfaces for monitoring a status of each one of the plurality of stowed spacecraft (“A Multiple Interface Payload Subsystem (MIPS) is couples to a single consistent launch vehicle interface to receive power, communicate commands and data, and receive a single deployment signal” Col. 2 lines 14-17).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nakasuka (EP 1559649 A1) in view of Keller et al. (US 20110204186 A1).

Regarding Claim 23, Nakasuka teaches the spacecraft according to Claim 1.
	Nakasuka fails to teach a method of de-orbiting a spacecraft comprising: reorienting the spacecraft such that the spacecraft body presents an increased surface area to the atmosphere in a direction of travel of the spacecraft, optionally wherein the spacecraft is de-orbited from a low-earth orbit. 
	However, Keller teaches a method of de-orbiting a spacecraft comprising: reorienting the spacecraft such that the spacecraft body presents an increased surface area to the atmosphere in a direction of travel of the spacecraft, optionally wherein the spacecraft is de-orbited from a low-earth orbit (“FIG. 18B illustrates the deployed atmospheric drag sails 1820, with which the satellite structure 1800 can de-orbit at the end of its useful life” Par. [0084] lines 7-9).
	Nakasuka and Keller are considered analogous to the claimed invention as they are in the same field of satellite design. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the satellite of Nakasuka to have a de-orbiting method disclosed by Keller. Doing so would allow the reduction of space debris after the satellite mission is complete. It is well known in the art that increasing drag on the satellite will cause the satellite to de-orbit. Reorienting a satellite/spacecraft to increase drag and de-orbit is not considered novel or inventive.


Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would possibly be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ACOSTA whose telephone number is (571)272-4886. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.A./Examiner, Art Unit 3644                                                                                                                                                                                                        


/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644